644 S.E.2d 226 (2007)
JAMES RIVER EQUIPMENT, INC.
v.
MECKLENBURG UTILITIES, INC., Orange County Board of Education and Jeffrey W. Tharpe, as Trustee after termination of Tharpe's Excavating, Inc.
No. 540P06.
Supreme Court of North Carolina.
March 8, 2007.
Perry R. Safran, Brian J. Schoolman, M. Riana Smith, Raleigh, for Mecklenburg Utilities.
D. Michael Parker, Hillsborough, for Orange County Bd. of Ed.
Celie B. Richardson, Durham, Elaine R. Jordan, Richmond, VA, for James River Equipment.
Jeffrey W. Tharpe, Trustee, for Tharpe.
Prior report: ____, N.C.App. ____, 634 S.E.2d 557.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the Plaintiff on the 10th day of October 2006 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant (Orange County Board of Education), the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 8th day of March 2007."
Upon consideration of the petition filed on the 10th day of October 2006 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of March 2007."
Justice HUDSON recused.